ORDER

PER CURIAM:
AND NOW, this 20th day of September, 2005, upon consideration of the Report and Recommendations of the Disciplinary Board dated June 22, 2005, it is hereby
ORDERED that KENTON R. O’NEIL be and he is SUSPENDED from the Bar of this Commonwealth for a period of five years to run concurrently with the suspension ordered by this Court on December 22, 2004, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.
It is further ORDERED that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.